DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 15-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/28/2021.
Response to Amendment
The amendment filed on 04/26/2022 has been entered. Claim(s) 1-3, 5-6, 8-23 are is/are pending in the application. 

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Beste et al. (US2020/0087755A1).
Regarding Claim 23, Betse teaches an article comprising: sintered powder [0015] cobalt-based alloy having metal carbide precipitates [0030] dispersed in a cobalt solid solution matrix phase [0032], wherein the metal carbide precipitates [0033] are present in an amount of at least 50 weight percent of the sintered powder cobalt-based alloy [0143] (for chromium carbide/cobalt with 65-75% carbide by volume, this is a mass percentage of 58-65% mass carbide).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 8-9, 14, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beste et al. (US2020/0087755A1).
Regarding Claims 1-2, Betse teaches an article comprising: sintered powder [0015] cobalt-based alloy having metal carbide precipitates [0030] dispersed in a cobalt solid solution matrix phase [0032], wherein the metal carbide precipitates [0033] are present in an amount of at least 50 weight percent of the sintered powder cobalt-based alloy [0143] (for chromium carbide/cobalt with 65-75% carbide by volume, this is a mass percentage of 58-65% mass carbide).
Betse teaches an alloy composition comprising Cr and Mo (Stellite 720 in Figure 1) containing Mo and Cr. Betse teaches the total carbides are present in an amount of 60-70% volume [0143], and teaches a ratio of Mo:Cr in a melt of 18:33 (Fig 1). The Stellite 720 composition contains 33% Cr and 18% Mo, which reads on the Cr and Mo concentrations used in the disclosed invention (Table III) of 15-35% and 10-20% respectively; since the carbides are formed by sintering as disclosed in the specification of the claimed invention (Page 6, Lines 16-21); one of ordinary skill in the art would have expected the carbides formed upon sintering to be similar and thereby overlap with the claimed range of 20-30% of Mo carbides in the sintered alloy as the amounts of Mo and Cr; under the expectation that products made by substantially identical methods have similar properties. In the case where a claimed range lies inside of or overlaps with a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)).
Regarding Claim 3, Betse teaches the carbides are present in an amount of 65-70% volume [0143], considered to read on on the claimed range of 55-75%.
Regarding Claim 5, Betse teaches the total carbides are present in an amount of 60-70% volume [0143], and teaches a ratio of W:Cr in a melt of 18:25 to 33.5:18.5 (Table 1), this is considered to overlap with the claimed range of 20-30% of chromium carbides in the sintered alloy. In the case where a claimed range lies inside of or overlaps with a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). 
Regarding Claims 8 and 14, Betse teaches a hardness of at least 800 HV2 kg (Claim 9) or 64 HRC [0168]. 
Regarding Claim 9, Betse teaches the sintered product has carbide particles that are interconnected (Figs. 22-24). 


Claim(s) 6, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beste et al.  in view of Chang et al. ("Characterization of the MC carbides and mechanical properties in a TiC particles-strengthened cobalt-based alloy through HIP, solid-solution and aging treatments." Materials transactions 54.10 (2013): 2049-2054.)
Regarding Claims 6, Beste teaches a sintered article comprising: sintered powder with chromium and molybdenum carbides, however Beste is silent regarding the crystal structure of each carbide respectively. However, Chang teaches that in the design of cobalt based alloys with high-temperature wear/corrosion resistance, chromium improves oxidation and heat/corrosion resistance as Cr forms M23C6 carbides, and that molybdenum (and tungsten) is a solid solution strengthener which increases strength through the formation of M6C carbide. (Introduction, [001]) where upon sintering and aging treatment, chromium rich M23C6 phase is replaced by W (or Mo), becoming M6C carbides (See Section 4, Conclusions [003]). Therefore, it would have been obvious to one of ordinary skill in the art to perform sintering and aging to the sintered product of Beste to form as much M23C6 carbides for chromium as possible which improves oxidation and heat/corrosion resistance and to form M6C Molybdenum carbide as a solid solution strengthener. 
Regarding Claims 12 and 13, Chang teaches that the sintering can be performed at a 1280 C to 1290 C followed by HIP and aging for the purpose of achieving high density and eliminating porosity. (See Page 2049, Col. 1, [003]) and achieving a porosity of 1.34% or less (See Fig. 1) and a density of 99% (Page 2050, Col. 2, [001]) and causes an improvement in mechanical properties such as Hardness and Transverse rupture strength (Fig. 9). Therefore one of ordinary skill in the art would have been motivated to adjust the sintering, heat treatment and aging in the sintering method of Beste so as to form a highly dense non-porous sintered product close to theoretical density and without forming defects such as pores.

Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beste et al in view of Corbett (US3322513) as applied to claims 1-2,  above, in further view of Lopez et al. 
Regarding Claims 10 and 11, Beste teaches cobalt as a solid solution matrix, but does not teach the crystalline structure of the matrix. However, cobalt exists in two atomic forms: a low temperature stable hexagonal close packed form (HCP) and a high temperature stable face centered cubic form (FCC). The transformation temperature of pure cobalt is 417 C (=Tc). Lopez teaches the fcc to hcp transformation serves to improve tribological properties for the alloy (corrosion and wear resistance for orthopedic implants), and teaches that aging at different time periods at 850 C after homogenization (heat treatment) can lead to controlled growth of the HCP phase (Figs 4 and 7) and teaches 25-50% HCP (50-75% FCC) (Fig 8) which overlaps with the claimed range of 1.5-2.5:1 of FCC to HCP. Therefore, it would have been obvious to one of ordinary skill in the art to perform aging after the precipitation heat treatment taught by Beste for the purpose of forming the claimed FCC/HCP ratio to improve tribological properties for improved performance in products such as medical devices. 

Response to Arguments
Applicant's arguments filed 04/26/2022 have been fully considered but they are not persuasive. 
Regarding Claim 1, applicant argues Beste does not disclose Mo carbides, however, this is not convincing as the rejection does not rely on Beste explicitly teaching Mo carbides but rather that carbides are present in general as a result of sintering and since the Mo and Cr concentrations in the Co alloy of the prior art and disclosed invention are similar, an ordinary artisan would have expected Mo and Cr carbides to be present as a result of sintering. 

Regarding Claim 5, Applicant argues that since Beste teaches the alloy may further comprise traces or impurities of other elements including Mo, Mo carbides cannot be present. This is not convincing as the embodiment relied upon in the rejection is Stellite 720 in Figure 1 which has Mo in a range identical to that disclosed by applicant. 

Applicant further argues Beste melts the alloy where carbide precipitates during solidification and is fundamentally different from sintering of the claimed invention. This is not convincing as Beste teaches liquid phase sintering is used [0015, 0146, 0149, 0152] where the melted binder is the Co matrix; and applicant discloses that the green body can be formed by dry or liquid phase sintering (Page 8, Lines 20-22). 
Applicant’s arguments with respect to claim(s) 10-11 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding Claim 23, applicant argues Beste fails to disclose metal carbide present in a amount of at least 50 weight percent; although the prior art teaches the total amount of carbides is at least 50% vol. of the area as determined by SEM [0143], applicant argues the measurement has no relevance to the claimed weight percent. This is not convincing. Assuming a density of chromium carbide of 6.68 g/cm3 and 8.9 g/cm3 for cobalt, a volume range of at least 50% carbide would mean at least 42.8% mass carbide, and for the prior art range of 65-75% carbide, this would mean 58-65% carbide by weight, reading on the claimed range.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691. The examiner can normally be reached Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 5712726297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO D MORALES/Examiner, Art Unit 1738                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735